                                        1          -
                                        . USDCSDNY
                                          DOCUM1Nr                 71II
UNITED STATES DISTRICT COURT             ELECTR.ONICALL
SOUTHERN DISTRICT OF NEW YORK            DOC#:
                                                 ---f.f.f.4.--d
                                         DATEFfLED:

 IN RE GSE BONDS ANTITRUST            19-cv-1704           (JSR)
 LITIGATION
                                      ORDER



JED S. RAKOFF, U.S.D.J.

     The Court has received letters from three potential class

members in the above captioned case regarding plaintiffs'

settlements with Deutsche Bank Securities, Inc., First Tennessee

Bank, N.A. and FTN Financial Securities Corp., and Goldman Sachs

& Co. LLC. The Court ordered plaintiffs' counsel to respond in

writing to the letters, which raised assorted concerns about the

settlement process. The Court is satisfied with the response of

plaintiffs' counsel, attached as Exhibit A to this order.

     However, in order to address concerns that one of these

potential class members raised about the timing of the mailing

notice, the Court extends the opt-out and objection deadline to

February 14, 2020 for class members who did not receive a Notice

Packet before the original January 16, 2020 opt-out and

objection deadline. Further, the Court extends the deadline for

all class members to submit their claims to February 28, 2020.
                                                       '

  SO ORDERED.




                                1
Dated:   New York, NY

         January   J._1   2020




                                 2
E~\-\\B\T       A
                                        January 24, 2020


                                                                                    VIA EMAIL
The Honorable Jed S. Rakoff
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
rakoffnysdchambers@nysd.uscourts.gov

       Re:    In re GSE Bonds Antitrust Litig.,
              No. 1:19-cv-01704 (JSR) (S.D.N.Y.)

Dear Judge Rakoff:

       Pursuant to the Court's requests, we write to address three inquiries the Court received
from potential Class Members about the settlements with Deutsche Bank Securities, Inc.
("Deutsche Bank"), First Tennessee Bank, N.A. and FTN Financial Securities Corp. ("FTN"), and
Goldman Sachs & Co. LLC ("Goldman Sachs").

        First, Patrick McGraw emailed the Court on January 18, 2020 regarding the timing of the
mailing of the Notice Packets. Mr. McGraw received his Notice Pack'.et on January 17, 2020
because his broker, Fidelity Investments ("Fidelity"), did not timely provide his mailing
information to A.B. Data, Ltd. ("A.B. Data"). To address Mr. McGraw's concern, we ask that the
Court extend the opt-out and objection deadline to February 14, 2020 for him and all similarly-
situated Class Members who did not receive a Notice Packet before the original January 16, 2020
opt-out and objection deadline. For all Class Members, we request that the Court extend the
deadline for submitting their claims to February 28, 2020.

        Second, Joel Margolis wrote to the Court on January 18, 2020 concerning the usability of
the online claim portal. That same day, Co-Lead Counsel fully addressed Mr. Margolis's concerns.

         Third, Eric Jurist, Esq. sent a letter to the Court dated January 21, 2020 concerning the
substance of the Notice Packet, duration of the Class Period, and claims filing process including
the filing deadline. We believe his complaints about the Notice Packets and Class Period are
unfounded, and the proposed extension of the claims deadline will address his concern about
having sufficient time to submit a claim.

       These issues are discussed in detail below.
The Hon. Jed S. Rakoff
January 24, 2020
Page2

I.     NOMINEES FAILED TO TIMELY PROVIDE BENEFICIAL OWNER
       INFORMATION, WHICH DELAYED MAILING OF MR. MCGRAW'S AND
       OTHER POTENTIAL CLASS MEMBERS' NOTICE PACKETS

        The Court preliminarily approved the notice plan requiring A.B. Data to: (i) mail the
Notice Packet to Class Members who can be identified through reasonable effort; (ii) post the
Notice Packet on the settlement website; (iii) publish notice in The Wall Street Journal, The New
York Times, The Financial Times, and The Bond Buyer; (iv) transmit notiae over the PR Newswire;
and (v) implement banner ads on Zacks.com and Earehart.com. ECF Nos. 268, ,r4; 337, ,r4.
Further, the Court directed A.B. Data to send Notice to nominee owners, such as brokerage firms
and other persons or entities who or which transacted for the beneficial interest of persons or
organizations other than themselves ("Nominees"), requesting that such Nominees within seven
days of receipt of the Notice: (i) request from the Claims Administrator sufficient copies of the
Notice to forward to beneficial owners; or (ii) provide a list of the names and addresses of
beneficial owners to the Claims Administrator for prompt distribution. ECF Nos. 268, ,r6; 337,
,r6.

        Providing notice to class members through brokers, financial institutions, and other
relevant nominees is common in securities and financial antitrust class actions because some
individuals and entities purchase instruments under a "street name" - i.e., in the name of a nominee
or brokerage house. Weinberger v. Kendrick, 698 F .2d 61, 71 (2d Cir. 1982) (noting the "difficulty
of ensuring that notice is received by persons whose purchases are recorded in 'street names' -
typically banks or brokerage houses" and indicating approval "of the use of bank and brokerage
house records to compile a list of actual holders of securities to whom individual notices would be
mailed"); see also In re AOL Time Warner, Inc., No. 02 Civ. 5575 (SWK), 2006 WL 903236, at
*3 (S.D.N.Y. Apr. 6, 2006) (providing notice of settlements to beneficial owners through brokers
and other nominees in securities class action); Buxbaum v. Deutsche Bank AG, 216 F.R.D. 72, 74
(S.D.N.Y. 2003) (same); In re Foreign Exchange Benchmark Rates Antitrust Litig., No. 1:13-cv-
07789-LGS, ECF No. 883, ,r13 (S.D.N.Y. Sept. 29, 2017) (same in financial antitrust class action);
Alaska Electrical Pension Fund v. Bank of Am., No. 14-cv-7126 (JMF), ECF No. 669, ,r16
(S.D.N.Y. June 26, 2018) (same in financial antitrust class action).

        A.B. Data mailed Notice Packets to 5,005 Nominees on November 12, 2019 (Deutsche
Bank and FTN settlements) and December 23, 2019 (Goldman Sachs settlement). Additionally,
A.B. Data followed up by email on December 9, 2019 (Deutsche Bank and FTN settlements) and
December 23, 2019 (Goldman Sachs settlement) with 870 of the Nominees who previously opted
in to receive email communications from A.B. Data, requesting that the Nominees immediately
request copies of the Notice Packet to mail directly to beneficial owners or provide A.B. Data with
the names and mailing addresses of such beneficial owners. As of January 2, 2020, A.B. Data
received 49,419 names and addresses through the Nominee procedure. E~F No. 350, ,rl0.
The Hon. Jed S. Rakoff
January 24, 2020
Page 3

       A.       Fidelity Investments and Other Nominees Failed to Timely Provide Beneficial
                Owner Information

        Despite multiple requests for beneficial owner names and addresses, certain Nominees
were late providing information to A.B. Data. Specifically, A.B. Data received Mr. McGraw's
contact information from Fidelity on January 6, 2020. A timeline of A.B. Data's correspondence,
in addition to the general correspondence mentioned above, with Fidelity follows:

            •   Thursday, December 5, 20 I 9: Fidelity emailed A.B. Data to obtain a CUSIP list.
                That same day, A.B. Data responded to Fidelity with an electronic list of CUSIPs
                that may qualify as GSE Bond Transactions and be eligible to participate in the
                settlements.

            •   Monday, January 6, 2020: Fidelity emailed A.B. Data a file containing 136,119
                names and addresses of potential Class Members (the ,"Fidelity Data"). A.B.
                Data's internal "Data Formatting Team" began to review the Fidelity Data for
                consistency, e.g., ensuring that all fields were in the proper columns and the list
                did not combine addresses in the same column with name fields. This process
                lasted two days due to the non-standard formatting of the names and addresses in
                the Fidelity Data.

            •   Wednesday, January 8, 2020: The A.B. Data "IS Team" de-duplicated the names
                and addresses in the Fidelity Data, added the names and addresses to its database
                and created unique identification numbers for all entries (known as the "Notice
                ID"), and generated a mailing output to provide to the printer. A.B. Data provided
                the revised Fidelity Data to its external printer to compare the names and addresses
                against USPS's National Change of Address ("NCOA") database and update the
                addresses accordingly. The NCOA review lasted a day.

            •   Thursday, January 9, 2020: Ink jetting the Notice Packets commenced and
                continued through Friday, January 10.

            •   Monday, January 13, 2020: Finalized Notice Packets to the names provided in the
                Fidelity Data were delivered to USPS and mailed.

       As the timeline demonstrates, A.B. Data corresponded with Fidelity in a timely manner
and processed, printed, and disseminated Notice Packets for Fidelity customers within five
business days of receipt of the Fidelity Data.

         In addition to Fidelity, the following Nominees also failed to promptly provide beneficial
owner names and addresses to A.B. Data and submitted such information on the following dates:
(i) Stifel Nicolaus on January 8; (ii) Daiwa Capital Markets America on January 9; (iii) Jefferies
& Co. on January 14; (iv) Stephens, Inc. on January 14; and (v) U.S. ~ancorp Investments on
The Hon. Jed S. Rakoff
January 24, 2020
Page 4

January 17. Collectively, these Nominees sent 44,606 names and addresses that A.B. Data has
been handling as quickly as possible. A.B. Data estimates that these potential Class Members will
receive Notice Packets within the next week. In addition, Broadridge Financial Solutions, Inc.
("Broadridge"), an aggregator that acts on behalf of Nominees to gather and clean their data,
previously requested 347,000 Notice Packets on January 2 to mail directly to beneficial owners.
ECF No. 350, ,110.

       B.      Proposed Extensions for Class Members that Received Notice After the Opt-Out
               and Objection Deadline and Extension of the Claims Deadline for All Class
               Members

        To resolve the issue of certain Nominees' failure to timely provide beneficial owner
information, Co-Lead Counsel request that the Court extend Mr. McGraw's and similarly-situated
Class Members' deadline to opt out or object to the settlements with Deutsche Bank, FTN, and/or
Goldman Sachs to February 14, 2020. 1 The proposed extension is limited to Class Members who
did not receive a Notice Packet before the original January 16, 2020 opt-out and objection deadline
due to Nominees' untimely production of beneficial owner information. Deutsche Bank, FTN,
and Goldman Sachs consent to the proposed extensions.



         Pursuant to the Preliminary Approval Orders, an opt out must be mailed or delivered such
that it is received by February 14, 2020, to GSE Bond Antitrust Settlement Exclusions c/o A.B.
Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217; and (a) state the name, address, and telephone
number of the person or entity seeking exclusion, and in the case of entities, the name and
telephone number of the appropriate contact person; (b) state that such person or entity requests to
be excluded from the Deutsche Bank, FTN, and/or Goldman Sachs Settlement Class in the Action
(In re GSE Bonds Antitrust Litigation, Lead Case No. 1:19-cv-01704-JSR (S.D.N.Y.)); (c) provide
documents sufficient to prove membership in the Settlement Class; and (d) be signed by such
person or entity requesting the exclusion or an authorized representative, as well as provide proof
of authorization if submitted by an authorized representative. ECF Nos. 268, ifl 1; 337, ifl 1. To
file an objection, a Class Member must file with the Clerk of Court a written objection, and serve
copies on Co-Lead Counsel, Deutsche Bank's Counsel, FTN's Counsel, and Goldman Sachs'
Counsel, such that they are received on or before February 14, 2020. ECF Nos. 268, ,r,rB-16; 337,
,r,r13-16. The written objection must include: (i) the name, address, and telephone number of the
person or entity objecting and must be signed by the Settlement Class Member (an attorney's
signature is not sufficient); (ii) the name of the Action (In re GSE Bonds Antitrust Litigation, Lead
Case No. 1: 19-cv-0 1704-JSR (S.D.N. Y.)) and which settlement or settlements the objection
applies to; (iii) a statement of the Settlement Class Member's objection or objections, and the
specific reasons for each objection, including any legal and evidentiary support the Settlement
Class Member wishes to bring to the Court's attention; (iv) whether the objection applies only to
the Settlement Class Member, a specific subset of the Settlement Class, or the entire Settlement
Class; and (v) documents sufficient to prove the Settlement Class Member's membership in the
Settlement Class. Id.
The Hon. Jed S. Rakoff
January 24, 2020
Page 5

        For all Class Members, Co-Lead Counsel request that the claims submission deadline be
extended to February 28, 2020. This will ensure that all Class Members who would like to
participate in the settlements will be afforded the opportunity to do so prior to the Fairness Hearing
on February 28.
                                                                            ,.
        To notify potential Class Members of this update, A.B. Data will post the following alert
on the homepage of the settlement website: "ATTENTION: For all Class Members, the deadline
for you to file claims for the Deutsche Bank, FTN, and Goldman Sachs settlements has been
extended to February 28, 2020. For all Class Members who did not receive a Notice Packet before
the original January 16, 2020 opt-out and objection deadline, the deadline for you to opt out or
object to the settlements with Deutsche Bank, FTN, and/or Goldman Sachs has been extended to
February 14, 2020."

        C      Many Beneficial Owners that Received Notice Packets Are Not Class Members
               Because Nominees Were Likely Over-Inclusive in Identifying Customers

        Since January 16, when the Notice Packets to beneficial owners began arriving at homes
and businesses, Co-Lead Counsel and A.B. Data have been fielding numerous telephone and email
inquiries from beneficial owners who did not directly invest in GSE Bonds, but held shares of
ETFs and mutual funds that contained GSE Bonds along with a mix of other securities.
Accordingly, A.B. Data contacted the Nominees to determine how beneficial owners were
identified and is working with Nominees to better tailor their searches to the contours of the
Settlement Class definition for the future round of notices, if the additional settlements are
approved.

       D.      The Notice Program Meets Due Process and Rule 23 Standards

         "It is 'widely recognized that for the due process standard to be met it is not necessary that
every class member receive actual notice, so long as class counsel acted reasonably in selecting
means likely to inform persons affected."' Buxbaum, 216 F .R.D. at 80 (citation omitted); see, e.g.,
In re Marsh & McLennan Companies, Inc. Sec. Litig., No. 04 Civ. 8144 (CM), 2009 WL 5178546,
at *24 (S.D.N.Y. Dec. 23, 2009) (rejecting challenge to notice program and reasoning "[t]hat
certain objectors' brokers failed to comply with the Preliminary Approval Order and forward their
clients the necessary paperwork in a timely fashion is no fault of Lead Counsel"); id. ("Moreover,
'notice provided to the class members' nominees - i.e., the brokerage houses - has been deemed
sufficient even if brokerage houses failed to timely forward the notice to the beneficial owners."')
(collecting cases); In re Facebook, Inc., !PO Sec. & Derivative Litig., 343 F. Supp. 3d 394, 411
(S.D.N.Y. 2018) (rejecting challenge to timeliness of notice program and ~tating "[w]hile it is less
than ideal for certain investors not to have received Notice Packets prior to relevant deadlines,
alternate notice was provided in widely distributed publications, such as Investor's Business Daily,
at least one national newswire, and on the internet.").
The Hon. Jed S. Rakoff
January 24, 2020
Page 6

        Because notice of the settlements was mailed to individual Class Members who could be
identified through reasonable effort, publicized in widely-distributed publications and two
financial websites, distributed by one national newswire, and posted on the settlement website, the
notice program satisfies due process and Rule 23. Moreover, given the proposed extensions, Co-
Lead Counsel believes that the issues created by Nominees' untimeliness will be remedied. Co-
Lead Counsel will further address the notice plan in their reply brief in support of final approval
of the settlements with Deutsche Bank, FTN, and Goldman Sachs on February 18.

II.    MR. MARGOLIS'S CLAIMS-FILING ISSUES HA VE BEEN RESOLVED

        Co-Lead Counsel received an email from Mr. Margolis on January 17 expressing concern
about the online claim form and promptly responded on January 17 and January 18. The emails
explained to Mr. Margolis how to access the online portal for claims submission. After receiving
the Court's January 22 letter, we contacted Mr. Margolis again. Mr. Margolis said that he sent the
letter before seeing Co-Lead Counsel's email responses and that he had, in fact, submitted his
claim online. After speaking with Mr. Margolis further about the nature of his transactions, we
learned that he purchased a Fannie Mae bond through a non-defendant broker and, thus, is not a
Class Member.

        A.B. Data updated the settlement website to make it clearer that Class Members should use
the portal link to file a claim. A.B. Data also added language to inform Class Members that the
.pdfversion of the claim form is intended as a reference to assist with gathering information before
submitting the claim electronically. If for any reason a Class Member is unable to complete the
online claim form, A.B. Data will accept the paper version and manually enter the data into its
system.

III.   MR. JURIST'S CONCERNS REGARDING THE SUBSTANCE OF THE NOTICES
       AND THE LENGTH OF THE CLASS PERIOD ARE UNFOUNDED, AND THE
       PROPOSED EXTENSION OF THE CLAIMS-FILING DEADLINE WILL
       ADDRESS HIS REMAINING CONCERN

        Mr. Jurist's concerns about the format and substance of the Notice Packet are unfounded.
The Notice states in plain, easily understood language each of the Notice requirements of Rule
23(c)(2)(B)(i)-(vii). We recognize that certain aspects of this complex antitrust action may be
difficult for Class Members to understand. This is why the Notice included contact information
for Co-Lead Counsel and the Claims Administrator and repeatedly invited Class Members to reach
out with questions.

       While we understand the difficulty of obtaining records for the entirety of the Class Period,
the Class Period was selected based on the duration of the alleged conduct. Further, Mr. Jurist
himself was able to obtain relevant records for seven of the ten years in the Class Period.
The Hon. Jed S. Rakoff
January 24, 2020
Page 7

       Finally, Mr. Jurist's concern regarding the time to complete the online claims submission
process would be addressed by Co-Lead Counsel's proposed extension of the claims deadline.

                                    *      *       *       *      *

        In conclusion, Co-Lead Counsel requests that the Court extend the opt-out and objection
deadlines to February)4, 2020 for Class Members who did not receive a Notice Packet before the
original January 16, 2020 opt-out and objection deadline. For all Class Members, Co-Lead
Counsel requests that the Court extend the claims deadline to February 28, 2020.

                                    Respectfully submitted,

      SCOTT+SCOTT ATTORNEYS AT                         LOWEY DANNENBERG, P.C.
      LAWLLP

      s/ Christopher M. Burke                          s/ Vincent Briganti
      Christopher M. Burke                             Vincent Briganti
      600 W. Broadway, Suite 3300                      44 South Broadway, Suite 1100
      San Diego, CA 92101                              White Plains, NY 10601
      Tel: (619) 233-4565                              Tel: (914) 997-0500
      cburke@scott-scott.com                           vbriganti@lowey.com




cc:       Patrick A. McGraw (mpmcgraw@att.net)
          Joel Margolis Gmargolis@juno.com)
          Eric Jurist (ejurist@optimum.net)
          Abram Ellis
          John Terzaken
          Robert Wick
          Henry Liu
          Richard Pepperman II
